                                                   "ew1LSON EL EIMEMO ENDORSED
                                                                         1~1:      ti       ~~,o::-<.J;'>:!              '!,          ;,~1-'




                                                                                                                                    USDC-SDNY
                                                                                                                                    DOCUMENT
                                                                                                                                    ELECTRONICALLY FILED
                                                                                                                                     DOC#: _ _-----:,......,--.--
March 12, 2020
                                                                                                                                     DA TE FILED:                       3/13 /?P
FILED AND DELIVERED VIA ECF

The Honorable Judge Ronnie Abrams
United States District Court for the Southern District of New York
Thurgood Marshall United States Courthouse, Courtroom 1506
40 Foley Square
New York, NY 10007

               Re:            Vector Media South, LLC v. TRT Transportation, Inc.
                              Case No.:     1:20-CV-0030l(RA)
                              Our File No.: 15727 .124

Dear Judge Abrams:

Please accept this letter brief in lieu of a more formal motion. This firm represents defendant
TRT Transportation, Inc. ("TRT") in the above-captioned lawsuit. We write to inform the Court
that TRT and Plaintiff Vector Media South, LLC ("Vector") (collectively the "Parties") are in
the midst of exploring a potential early resolution of this lawsuit. The Parties respectfully jointly
submit this letter brief in support of the following agreed motions:

The current deadline for TRT to file its response to the Complaint is March 13, 2020. Subject to
the Court's approval, and pursuant to FRCP 6(b), the Parties have agreed to, and respectfully
request, an extension of time of forty-five (45) days for TRT to file its response to the
Complaint. Under the agreement, April 27, 2020 would be the new deadline for TRT to respond.
This is TRT's first such request for an extension of time and Vector consents to same.

According to the Court's January 15, 2020 Order, the Parties are currently required to submit
their Joint Letter and proposed Case Management Plan and Scheduling Order by March 26,
2020. In light of the ongoing settlement discussions, the Parties also move the Court for an
extension of time to file their letter and plan. The Parties propose a new deadline of May 8,
2020.

Finally, the Court has set April 2, 2020 as the Initial Status Conference. The Parties also seek an
adjournment of the April 2, 2020 hearing date in light of the pending settlement discussions and
requests for extensions of time. The Parties seek a new initial status conference of May 13,
2020.

                                   150 East A2nd Street • New York. NY 10017 • p 212.490.3000 • f 212.490.3038
Albony • A1J:<.tin .. fki:!timor~ • Bt:-:~Juw<.;nt • Br)<,:tot1 • Chk:uqo • Ooi!o:-. • D'b'nv~ • f.~i1;vunhvm~ •           • H<mford • Houa,tcn • tentuc'ky • !.m Yf:>l,)O'?. • i..on{1<>n
 lo;::, Anqotm. • tv1fnn·1i • Michiqon • !V\i!w;::nJ:::ee • Now          • Nf:w OdeGT,:> • Now York • Orlando • f·•,i!rdebhici • Son- [Ji-£:'(JO • s~-.::n ~rond~;::o • Stcff,lo1t1 • Vlr9ir,io


                                                                                  wilsonelser.c:om
10451479v.l
The Honorable Judge Ronnie Abrams
March 12, 2020
Page No. 2


For the foregoing reasons, the Parties request the Court to grant these extensions of time and
adjournment.

Respectfully submitted,

Wilson Elser Moskowitz Edelman & Dicker LLP

         Isl Adam Bialek
By:
         Adam Bialek
         Counsel for TRT Transportation, Inc.

Cc:      Brian A. Katz
         Counsel for Vector Media South, LLC




      Application granted. Defendant's deadline to respond to the complaint is
      extended to April 27, 2020. The initial status conference scheduled for
      April 2, 2020 is adjourned to May 15, 2020 at 10: 15 a.m. The parties' joint
      letter and proposed case management plan is due no later than May 8,
      2020. In the event the parties reach a resolution of this action, they shall
      promptly notify the Court

      SO ORDERED.


                      Ronnie ''"'"'·•·,.,...,s, U.S.D.J.
                      March 13, 2020




10451479v.1
